[Cite as State v. Stanley, 2016-Ohio-7176.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 8-16-08

        v.

SAVANNAH L. STANLEY,                                       OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR15-07-0176

                                       Judgment Affirmed

                             Date of Decision: October 3, 2016




APPEARANCES:

        Linda Gabriele for Appellant

        Eric C. Stewart for Appellee
Case No. 8-16-08

ROGERS, J.

       {¶1} Defendant-Appellant, Savannah Stanley, appeals the judgment of the

Court of Common Pleas of Logan County denying her presentence motion to

withdraw her guilty pleas. On appeal, Stanley argues that her motion should have

been granted because she was persuaded and influenced into entering her pleas. For

the reasons that follow, we affirm the judgment of the trial court.

       {¶2} On July 14, 2015, the Logan County Grand Jury indicted Stanley on

one count of possession of methamphetamine in violation of R.C. 2925.11(A), a

felony of the fifth degree; one count of possession of cocaine in violation of R.C.

2925.11(A), a felony of the fifth degree; two counts of trafficking in cocaine in

violation of R.C. 2925.03(A)(1), both felonies of the fifth degree; and one count of

possessing drug abuse instruments in violation of R.C. 2925.12(A), a misdemeanor

of the first degree, with an attendant forfeiture specification under R.C. 2981.04.

The methamphetamine charge was later dismissed after evidence of the crime was

suppressed.

       {¶3} On December 10, 2015, pursuant to a plea agreement, Stanley entered

pleas of guilty to two counts of trafficking in cocaine and agreed to forfeit her

property. Before the trial court accepted Stanley’s pleas, the following exchange

occurred:

       The Court: * * * Before I can accept your plea of guilty to these two
       fifth degree felonies, I must advise you of your rights and ask
       questions to determine that this plea is being made knowingly,

                                         -2-
Case No. 8-16-08

      voluntarily, and intelligently by you. You’ve gone over this plea
      petition with [your attorney] this morning?

      [Stanley]: Yes, sir.

      The Court: And you understand the things that are in it?

      [Stanley]: Yes.

      ** *

      The Court: The - - other than the plea agreement that we’ve talked
      about here and put on the record, has anybody promised you anything
      or threatened you in any way to get you to enter this plea?

      [Stanley]: No, sir.

      The Court: And have you had sufficient time to discuss this case with
      [your attorney]?

      [Stanley]: Yes.

      The Court: And you’re satisfied with his representation?

      [Stanley]: Yes, sir.

      ***

      The Court: * * * And you’re entering this plea voluntarily, is that
      correct?

      [Stanley]: Yes, sir.

      The Court: The next thing we’re going to do is discuss the nature of
      the charges, the maximum penalties, and your probation eligibility.

      ***

      The Court: The trafficking section is 2925.03, and it provides that no
      person shall knowingly sell or offer to sell a controlled substance or a


                                        -3-
Case No. 8-16-08

       controlled substance analogue. Do you understand the nature of that
       offense?

       [Stanley]: Yes, sir.

       The Court: The maximum penalties are one year in prison and a
       $2,500 fine; three years post-release control at the option of the parole
       board; there’s a mandatory driver’s license suspension of six months,
       and it could be as much as five years. Because there are two offenses,
       the Court has the authority to order them served consecutively and to
       double the fine, so you’re looking at a maximum sentence of two years
       and a maximum fine of $5,000. Do you understand the maximum
       penalties?

       [Stanley]: Yes, sir.

       The Court: That you- - these offenses are eligible for probation. Does
       not mean you’ll get probation, but you are eligible for it. In addition,
       and I think you’ve been in the institution before and applied for
       judicial release before - - if you go to the institution, you have a right
       to apply for judicial release. Do you understand the probation
       eligibility?

       [Stanley]: Yes, sir.

(Dec. 10, 2015 Hrg., p. 4-9).

       {¶4} Thereafter, the trial court accepted Stanley’s pleas, and the State

dismissed the remaining charges.

       {¶5} On January 21, 2016, Stanley, by and through counsel, filed a

presentence motion to withdraw her guilty pleas. Stanley’s counsel stated, in

relevant part, “In a letter to the Court, [Stanley] alleged that she was persuaded and

influenced into accepting the plea deal that she didn’t fully understand or agree




                                          -4-
Case No. 8-16-08

with.” (Docket No. 63).1 Stanley’s counsel also requested that the trial court

appoint a new attorney to represent Stanley, per Stanley’s request.

           {¶6} On February 19, 2016, a motion hearing was held where Stanley, by

and through new counsel, argued that a presentence motion to withdraw guilty plea

should be freely and liberally granted. In response, the State argued that it was

appropriate to deny this kind of motion where there was no new evidence presented;

there was no error in the penalties recited to the defendant; and there was no claim

of actual innocence.

           {¶7} On February 22, 2016, the trial court denied Stanley’s motion and later

sentenced her to a total of 11 months in prison.

           {¶8} It is from this judgment that Stanley appeals, presenting the following

assignments of error for our review.

                                            Assignment of Error

           WHETHER THE TRIAL COURT ABUSED ITS DISCRETION
           WHEN IT REFUSED TO ALLOW THE APPELLANT TO
           WITHDRAW A GUILTY PLEA PRIOR TO SENTENCING
           WHEN THE APPELLANT ARTICULATED THAT SHE WAS
           PERSUADED AND INFLUENCED INTO ENTERING A
           GUILTY PLEA.

           {¶9} In her sole assignment of error, Stanley argues that the trial court abused

its discretion in denying her presentence motion to withdraw her guilty pleas.




1
    The record does not contain the letter Stanley allegedly sent to the trial court.

                                                         -5-
Case No. 8-16-08

Specifically, Stanley argues that her motion should have been granted because she

was persuaded and influenced to enter her pleas. We disagree.

       {¶10} Crim.R. 32.1 states, “A motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest

injustice the court after sentence may set aside the judgment of conviction and

permit the defendant to withdraw his or her plea.” Although the rule provides a

standard by which post-sentence withdrawals of guilty pleas may be evaluated, i.e.

the “manifest injustice” standard, it provides no guidelines for a trial court to use

when ruling on a pre-sentence motion to withdraw a guilty plea.

       {¶11} Although the general rule is that a motion to withdraw a

guilty plea before sentencing is to be freely given and treated with liberality, the

right to withdraw a plea is not absolute. State v. Xie, 62 Ohio St. 3d 521 (1992),

paragraph one of the syllabus. Trial courts “must conduct a hearing to determine

whether there is a reasonable and legitimate basis for the withdrawal of the plea.”

Id. In doing so, the trial court must exercise its “sound discretion * * * to determine

what circumstances justify granting such a motion.” Id. at p. 526, quoting Barker

v. U.S., 579 F.2d 1219, 1223 (10th Cir.1978). Thus, absent an abuse of discretion,

an appellate court should not disturb the trial court's decision. Id., paragraph two of

the syllabus. A trial court will be found to have abused its discretion when its

decision is contrary to law, unreasonable, not supported by the evidence, or grossly

unsound. State v. Boles, 187 Ohio App. 3d 345, 2010-Ohio-278, ¶ 16-18 (2d Dist.).

                                         -6-
Case No. 8-16-08

When applying the abuse of discretion standard, a reviewing court may not simply

substitute its judgment for that of the trial court. State v. Slappey, 3d Dist. Marion

No. 9-12-58, 2013-Ohio-1939, ¶ 12.

       {¶12} Nine factors are typically considered when determining whether the

trial court abused its discretion in denying the withdrawal of a plea:

       1) whether the State will be prejudiced by the withdrawal; 2) the
       representation afforded to the defendant by counsel; 3) the extent of
       the Crim.R. 11 plea hearing; 4) the extent of the hearing on
       the motion to withdraw; 5) whether the trial court gave full and fair
       consideration to the motion; 6) whether the timing of the motion was
       reasonable; 7) the reasons for the motion; 8) whether the defendant
       understood the nature of the charges and potential sentences; and 9)
       whether the accused was perhaps not guilty or had a complete defense
       to the charge.

State v. Lewis, 3d Dist. Allen No. 1-02-10, 2002-Ohio-3950, ¶ 11, citing State v.

Lane, 3d Dist. Allen No. 1-01-69, 2001 WL 1300669 (Oct. 26, 2001).

       {¶13} Here, a majority of the factors weigh in favor of the trial court’s

decision to deny Stanley’s motion: Stanley was represented by competent counsel;

a full Crim.R. 11 hearing was held; a full hearing was held on Stanley’s motion to

withdraw guilty plea; the trial court gave full and fair consideration to Stanley’s

motion; Stanley indicated that she understood the nature of the charges and the

potential sentences at the plea hearing; and Stanley did not claim that she was

innocent or that she had a complete defense to the charges. The only factor that

clearly weighs in Stanley’s favor is the fact that the State’s confidential informant

was available to testify.

                                         -7-
Case No. 8-16-08

         {¶14} In denying Stanley’s motion, the trial court addressed the crux of

Stanley’s motion—her claim that she was “persuaded and influenced into accepting

the plea deal that she didn’t fully understand or agree with.” (Docket No. 63). It

explained,

         The transcript of the plea and the written plea petition indicate that
         [Stanley] did understand and agree with the plea. In this case the
         indictment was returned in July. Counsel went through a suppression
         motion with [Stanley]. The written discovery filed in this case on
         August 13, 2015 indicates that [Stanley] had prior drug related
         offenses in 2009, 2012, and again in 2012.

(Docket No. 86, p. 3).

         {¶15} Indeed, at the Crim.R. 11 hearing, the trial court asked Stanley whether

she had discussed the case with her attorney; whether she had gone over the plea

agreement with her attorney; and whether she understood the plea agreement.

Stanley indicated that she had discussed the case with her attorney; she had gone

over the plea agreement with her attorney that morning; and she understood its

terms.

         {¶16} The trial court also asked Stanley whether anyone had promised her

or threatened her in any way to get her to plead guilty and whether her pleas were

voluntary. Staley indicated that her pleas were voluntary and had not been induced

by threats or promises.

         {¶17} Finally, the trial court explained the nature of the charges; the possible

penalties; and the rights Stanley waived by entering guilty pleas. The trial court


                                           -8-
Case No. 8-16-08

asked Stanley whether she understood this information, and Stanley indicated that

she did. All this information was journalized in a plea form that Stanley signed.

       {¶18} When Stanley moved to withdraw her plea, the only information she

provided was a statement in her motion that she was “persuaded and influenced into

accepting the plea deal that she didn’t fully understand or agree with.” (Docket No.

63). She did not indicate in her motion or at the hearing who allegedly persuaded

and influenced her to plead guilty, the nature of such persuasion or influence, what

might have been improper about any persuasion or influence, or the portion of the

plea which she allegedly did not understand or agree.

       {¶19} Considering a majority of the factors weigh in favor of the trial court’s

decision to deny Stanley’s motion and the record contains no evidence to support

Stanley’s claim, we find that the trial court did not abuse its discretion in denying

Stanley’s motion.

       {¶20} Accordingly, we overrule Stanley’s sole assignment of error.

       {¶21} Having found no error prejudicial to the appellant, in the particulars

assigned and argued, we affirm the judgment of the trial court.

                                                                  Judgment Affirmed

SHAW, P.J. and PRESTON, J., concur.

/jlr




                                         -9-